DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.
	Claims 3-4 and 12-13 have since been cancelled.
	Claims 1, 2, 5, 10, 11, 14, 19, and 20, have since been amended.
	Claims 1-2, 5-11, and 14-20 are pending and allowed over the prior art of record.

	Allowable Subject Matter
Claims 1, 2, 5-11, and 14-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Niedermeyer DE 10 2009 054243.
Niedermeyer is primarily directed towards adjusting the headlights of the host vehicle to account for other vehicles on the road, both coming and going in the direction the host vehicle is traveling. The headlights are controlled in a manner based on the detected vehicles from a sensor onboard the host vehicle. The vehicle of Niedermeyer is also controlled based on the detected vehicles. 
As to independent claims 1, 10, and 19, the prior art of record fails to teach or suggest controlling the yaw, pitch, or roll of the lighting device or even a sensor relative to the vehicle such that the lighting device illuminates the uncertain object identification area. The invention is akin to a spotlight that directs it’s illumination towards a suspect area, except it adds the feature of physically adjusting the positional direction the illumination device and sensor suite are. In contrast, the conventionally understood in the art manner of solving this problem involves performing object detection which does not move the sensor and only uses light focusing or pixel control to adjust the headlight illumination patterns. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668